Citation Nr: 1200784	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant or claimant, had active service from September 1980 to February 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied service connection for sleep apnea.  The Veteran disagreed and perfected his appeal.

The Veteran had requested a hearing before the Board; however in a written statement dated July 2010 and signed by his representative, the Veteran waived his request for a hearing. 

In January 2011 the Board remanded the claim for service connection for sleep apnea for further development.


FINDINGS OF FACT

1.  The Veteran did not sustain a sleep apnea disease or respiratory injury during service, and did not experience chronic symptomatology of a sleep apnea disorder during service.  

2.  The Veteran did not experience chronic symptoms of sleep apnea since service separation.

3.  The current sleep apnea disorder is not related to service. 



CONCLUSION OF LAW

The criteria for service connection for sleep apnea disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran pre-adjudication notice for the claim for service connection for sleep apnea by a letter dated in November 2007.  This notification complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  This November 2007 letter included appropriate notice regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  The Veteran did not request that VA obtain any private treatment records.  All available records were obtained.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As noted above, this appeal involves a remand by the Board for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by forwarded the claims file to the appropriate VA examiner, affording the Veteran a VA respiratory diseases examination in April 2011, and obtaining an addendum opinion from the examiner in November 2011 that included responses to the questions posed by the Board's remand order.  The April 2011 VA respiratory diseases examination report and the November 2011 addendum opinion reflect a review of the claims file, examination of the Veteran, offer an opinion as to etiology of sleep apnea, and supported the opinion with reasons that including identification of non-service-related etiology of the symptoms claimed as sleep apnea symptoms.  The Board finds the examination to be legally sufficient.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist have been fulfilled with respect to the issue on appeal.

Service Connection for Sleep Apnea Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

The Veteran contends he experienced sleep apnea in service, and that he has continued to experience sleep apnea headaches since service.  See January 2009 statement, substantive appeal.  In particular, the Veteran contends that he complained about problems sleeping while in service. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a sleep apnea disease or respiratory injury during service, and did not experience chronic symptomatology of a sleep apnea disorder during service.  A review of service treatment records finds only scattered complaints of the symptom of having difficulty sleeping, though always in the context of being a symptom of other diagnosed disorders or illnesses rather than a sleep apnea disorder.  As noted in the January 2011 Board remand order, service treatment records show that in October 1992 he complained of difficulty sleeping due to congestion, and in March 2000 he complained he had problems breathing through his nose at night.  Both complaints were made during allergy evaluations.  As well, on reports of medical history during service, dated May 2000 and June 2000, and as prepared for the Veteran's pending retirement from service, he reported being unable to sleep and having sleep problems.  

Finally, in June 2000, he was afforded a VA general medical examination that was also his service separation examination, at which he also complained about sleep problems; however, during the June 2000 examination he denied daytime somnolence and generally attributed his insomnia to concern about his life situation.  While the VA examiner assessed insomnia, the examiner did not assess sleep apnea.  As well, his respiratory system was determined to be clinically normal.

"Apnea" is "cessation of breathing."  "Obstructive sleep apnea" is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed.2007).  "Insomnia" is an inability to sleep, in the absence of external impediments, such as noise, a bright light, etc., during the period when sleep should normally occur; may vary in degree from restlessness or disturbed slumber to a curtailment of the normal length of sleep or to absolute wakefulness.  STEDMAN'S MEDICAL DICTIONARY 906 (27th ed. 2000).

The Board finds that the weight of the evidence demonstrates that the symptoms the Veteran experienced in service were not symptoms of sleep apnea disorder.  Although the service treatment records contain scattered complaints of the symptoms of insomnia, of difficulty sleeping, the Veteran did not complain that he stopped breathing while he slept, nor did he report that anyone else told him that he seemed to stop breathing while he slept, and there was no assessment of a sleep apnea disorder that pertained to these complaints.  Instead, each in-service complaint of having problems sleeping was treated by the service clinicians as a symptom of another disorder.

The Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of sleep apnea since service separation.  The Veteran separated from service in February 2001.  In March 2001 he submitted a claim seeking service connection for sleep problems; however, this was denied by the RO for a lack of a diagnosed disorder or pathology.  In January 2005, the Veteran submitted a claim seeking increased disability evaluations for his service-connected disabilities; at that time, he did not include a claim seeking service connection for sleep apnea.  

In March 2005, notably over four years after service separation, the Veteran initiated VA treatment.  He reported sleep problems, though he did not report an onset date.  He described his symptoms as being a restless sleeper, moving around a lot, snoring, gasping for air at times, awaking often, and drowsy during the day.  The VA clinician assessed a sleep disorder, either restless leg syndrome (RLS) or obstructive sleep apnea, and prescribed medication and a sleep schedule. 

In April 2005, the Veteran reported that the medication had helped, but he stopped taking it after a week when his work schedule changed because he was concerned about drowsiness.  The Veteran reported being employed at night in a maintenance position.  The Veteran did not report interference with sleep again until June 2006 when he was evaluated in the allergy clinic.  At this allergy clinic evaluation, the Veteran reported nasal congestion sufficient to interfere with his sleep.  The VA clinician did not assess sleep apnea and there was no reference to sleep apnea in the listing of current problems.  See also August 2006 VA allergy clinic evaluation.  

In a September 2006 VA primary care evaluation the clinician noted the Veteran's complaints of trouble sleeping and "apnea" and that the Veteran planned to consult a sleep study.  See December 2006, VA primary care "gasps for air."  

In June 2007, the Veteran had a sleep medicine consult.  He reported his chief complaints were loud snoring, excessive daytime sleepiness, and "witnessed" apnea.  The Veteran reported sleep symptoms had begun "years ago."  The VA clinician "ruled out" (r/u) obstructive sleep apnea and assessed shift work sleep disorder and obesity.  However, by September 2007, the Veteran underwent a sleep medicine test after the complaint of excessive daytime sleepiness and, following review of the polysomnography report, the VA clinician assessed severe obstructive sleep apnea and central sleep apnea.  

Based on all the evidence of record, the Board finds that the Veteran did not experience continuous symptoms of a sleep apnea disorder after service.  The Veteran's very general contentions of continuous symptoms after service are outweighed by the history and findings at service separation, including objective treatment reports, his claim for VA compensation for another disorder that did not include sleep apnea, nearly two years of seeking VA medical treatment without complaining of sleep apnea or reporting histories of sleep apnea in service or continuously after service, and the gap of several years between service separation and the complaints and assessments of sleep apnea.  

While the Veteran submitted a claim seeking increased evaluations for his service connected disabilities in January 2005, he did not include any claim of sleep apnea or symptoms of cessation of breathing while he slept.  While he initiated VA treatment in March 2005 and complained then a gasping for air, after April 2005, when the Veteran discontinued the prescribed medication and underwent a change in work schedule, there were no further complaints or requests for treatment, nor was sleep apnea even listed as a current problem in the VA treatment records for over a year.  Even then, in June 2006, he sought treatment again from the allergy clinic and reported his nasal congestion interfered with his sleep.  The Veteran did not report that he was not breathing.  Only in September 2006 did a VA treatment report include the notation of apnea and the Veteran was assessed with sleep apnea one year later, in September 2007.  Gaps in symptoms of over a year are by definition not continuous symptoms.  

As the Veteran had separated from service over six years prior, he had not experienced a sleep apnea disorder continuously since service.  The first diagnosis of sleep apnea is dated in March 2005, over four years after the Veteran's discharge from service, and after nearly two years of seeking VA medical treatment without complaining of sleep apnea, the Veteran did not report the sleep apnea again until September 2006.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Therefore, the Board finds that the Veteran did not experience continuous sleep apnea symptoms since service.

The Board further finds that the weight of the competent evidence demonstrates that the current sleep apnea disorder is not related to service.  While the Veteran is competent to report the symptoms that he is conscious to experience, such as daytime somnolence, he is not competent to observe the symptom of apnea (cessation of breathing) during his own sleep.  In addition, he is not competent to diagnose or offer an opinion of etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A complex disorder such as sleep apnea, that requires the observations and assessments of medical professionals while the Veteran is asleep, is too complex a disorder to lend itself to lay diagnosis.  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation, especially with regard to an issue as complicated as the respiratory system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

In April 2011, the Veteran was afforded a VA respiratory diseases examination.  He reported to the VA examiner that he worked nights in a maintenance position.  The Veteran reported he would not use the CPAP machine because of his allergy problems.  The Veteran had mild rhinitis for which he used medication and a nasal spray; the VA examiner assessed the rhinitis as stable.  The Veteran's wife reported witnessing loud snoring and apnea.  The VE examiner reviewed the service treatment records and noted the Veteran's complaints of congestion in his nose and problems breathing through the nose at night, but no assessment of sleep apnea.  In a September 2011 addendum opinion, the VA examiner noted the review of the claims file and that in service the Veteran reported difficulty breathing because of congestion at night related to his maximillary sinusitis or allergic rhinitis.  The VA examiner found no medical evidence that connected the sinus complaint, rhinitis, and sleep apnea.  

The Board further finds that the weight of the evidence demonstrates that the current sleep apnea disorder is not related to service.  The claims file contains no competent medical evidence showing a relationship between the currently-diagnosed sleep apnea disorder and the Veteran's service.  The September 2011 addendum opinion by the same April 2011 VA respiratory examiner included both a claims file review and the examiner's opinion that the current sleep apnea disorder was not related to the Veteran's service, because the service treatment records did not contain any assessment of sleep apnea and, in essence, that the Veteran had complained while he was breathing, his breathing was being interfered with by congestion.  The Board finds the competent opinion evidence of record, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of sleep apnea, to be more probative than the Veteran's more recent and general contentions as to onset and etiology of symptoms that he claims are sleep apnea disorder.  For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim for service connection for a sleep apnea disorder.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  


ORDER

Service connection for sleep apnea is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


